 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00159-MCE-2

12                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
13                          v.

14   FILEMON PADILLA-MARTINEZ,

15                                Defendant.

16
17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

18 Request to Seal, IT IS HEREBY ORDERED that the government’s Opposition to Defendant Padilla-
19 Martinez’s Motion to Withdraw Guilty Plea and accompanying Exhibits, and the government’s Request
20 to Seal shall be SEALED until further order of this Court.
21          It is further ordered that access to the sealed documents shall be limited to the government and

22 counsel for the defendant.
23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25 the government’s request, sealing the government’s motion serves a compelling interest. The Court
26 further finds that, in the absence of closure, the compelling interests identified by the
27 / / /
28 / / /


      ORDER SEALING DOCUMENTS AS SET FORTH IN             1
30    GOVERNMENT’S NOTICE
 1 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 2 that there are no additional alternatives to sealing the government’s motion that would adequately
 3 protect the compelling interests identified by the government.

 4          IT IS SO ORDERED.

 5 Dated: July 1, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
30    GOVERNMENT’S NOTICE
